ANSTEAD, Justice,
dissenting:
The chief witness against the appellant at his robbery trial was a former co-defendant. The trial court permitted the appellant to inquire into the disposition of charges filed against the co-defendant arising out of the same incident. However, in a proffer it was shown that the witness also had other robbery charges pending against him in another division of the circuit court to which he had allegedly agreed to enter a guilty plea to a lesser charge in exchange for the state’s recommendation that any sentence be served concurrently with the sentence received in the case involving appellant. The trial judge refused to allow any inquiry as to the other case. We have previously held that such refusal constitutes prejudicial error mandating a new trial. Lee v. State, 318 So.2d 431 (Fla. 4th DCA 1975). While I realized that the prejudicial effect must be separately determined in each case, I am forced to conclude that the error here cannot be distinguished from that in Lee, supra.